Citation Nr: 1039807	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-34 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with major depression prior 
to December 19, 2006.

2.  Entitlement to an evaluation in excess of 50 percent for PTSD 
with major depression since December 19, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to May 1967.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a February 2004 rating decision service connection was denied 
for posttraumatic stress disorder.  In that same rating decision 
service connection was granted for a dysthymic disorder secondary 
to diabetes mellitus.  A 50 percent evaluation was assigned. 

In November 2006, the Veteran requested that he be reevaluated 
for his PTSD.  The RO appears to have interpreted this request as 
a claim to reopen the Veteran's claim of entitlement to service 
connection for PTSD.  In its June 2007 rating decision, the RO 
found that the Veteran had submitted new and material evidence, 
and "reopened" the PTSD claim.  The RO also found that the 
previously service-connected dysthymic disorder was in fact 
caused by combat stressors.  The RO therefore styled the issue as 
evaluation of dysthymic disorder, now shown as post traumatic 
stress disorder with major depression.  The RO continued the 50 
percent rating from the February 2004 rating decision.  

In this case, the Board finds that the RO, having found that the 
Veteran's dysthymic disorder, depression and PTSD are symptoms 
are a single service-connected disorder, erroneously considered 
his November 2006 statement a request to reopen the Veteran's 
claim.  Instead, the November 2006 statement is best interpreted 
as a request for an disability evaluation in excess of 50 percent 
for PTSD.  For this reason, any analysis whether new and material 
evidence was inappropriate.  Accordingly, the Board treats the 
issue before it as a claim for an increased rating on appeal from 
the RO's June 2007 denial of a rating in excess of 50 percent for 
PTSD.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a 
Veteran's claim for an increased disability evaluation may 
require a determination as to whether the Veteran is entitled to 
a total disability rating based on individual unemployability.  
In this case, however, entitlement to total disability evaluation 
based on individual unemployability due to service connected 
disorders was denied in a October 2008 rating decision.  The 
appellant did not appeal.  Hence, any claim of entitlement to a 
total disability evaluation based on individual unemployability 
due to service connected disorders is not presently before the 
Board and will not be discussed.


FINDINGS OF FACT

1.  Prior to December 19, 2006, the Veteran's posttraumatic 
stress disorder with major depression was not productive of more 
than occupational and social impairment with reduced reliability 
and productivity.

2.  Since December 19, 2006, the Veteran's posttraumatic stress 
disorder with major depression has been productive of not more 
than occupational and social impairment with deficiencies in most 
areas; total occupational and social impairment is not shown.  


CONCLUSION OF LAW

1.  Prior to December 19, 2006, the criteria for an evaluation in 
excess of 50 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Since December 19, 2006, the criteria for a 70 percent 
rating, but not higher, for posttraumatic stress disorder have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  Prior to the June 2007 
rating decision, in a January 2007 correspondence, the Veteran 
was notified of the information and evidence needed to 
substantiate and complete a claim, to include notice of what part 
of that evidence is to be provided by the claimant, notice of 
what part VA will attempt to obtain and notice regarding how VA 
determines the disability rating and effective date.  The claim 
was readjudicated in September 2008.   Thus, any timing error was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The Veteran 
was provided the opportunity to meaningfully participate in the 
adjudication of his claim and did in fact participate. See 
Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there 
is no error or issue that precludes the Board from addressing the 
merits of this appeal.

Increased Rating Claims-Laws and Regulations

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Regulations establish a General Rating Formula for rating 
psychiatric disorders.    38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestations of particular symptoms.  
The use of the phrase "such as" in 38 C.F.R. § 4.130, however, 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve only as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 38 C.F.R. 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV).

With regard to psychiatric disorders, regulations provide that 
the frequency, severity, and duration of psychiatric symptoms 
must be considered as well as the length of, and the veteran's 
ability to adjust during, periods of remission.  The evaluation 
assigned must be based on all the evidence of record that bears 
on occupational and social impairment and not merely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126(a).  Finally, the evaluation 
assigned to a psychiatric disorder depends on the occupational 
and social impairment actually caused by psychiatric symptoms.  
38 C.F.R. § 4.130.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses 
posttraumatic stress disorder, a 50 percent rating is warranted 
for occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful situations (including work or 
a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; danger of hurting 
self or others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, occupation, or own name.  Id.

The Global Assessment of Functioning scale is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  Scores 
ranging from 41 to 50 is indicated where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job)."  

A score of 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

As stated above, the Veteran was denied a disability rating in 
excess of 50 percent in June 2007.  In an April 2008 statement, 
the Veteran asserted his belief that he was entitled to a higher 
rating.  The Board agrees, in part, with this assertion and finds 
that from December 19, 2006, the evidence shows symptoms 
consistent with that described in the criteria for a 70 percent 
disability rating, but not higher.  Before December 19, 2006, 
however, the preponderance of the evidence is against an 
evaluation in excess of 50 percent.

In a January 2006 statement, the Veteran reported that he woke up 
in cold sweats and experienced depression, flashbacks and anger 
regarding the war in Iraq.  A VA social worker outpatient note 
dated in December 2006, it was noted that the Veteran did not 
want to die but did not care if he did.  The Veteran stated in 
February 2007 that he woke up in a cold sweat and could not stop 
thinking about Iraq and Vietnam.  

In a statement in support of her husband's claim, the Veteran's 
wife noted his withdrawal from her and others.  He reported was 
in a "semi-reclusive state."  She observed that the Veteran had 
increased trouble sleeping and trouble with co-workers.  He 
reportedly showed his frustration by destroying objects such as a 
cell phone and keyboard while at work.  

The Veteran was afforded a VA examination in June 2007.  During 
his examination, the Veteran reported severe depression and noted 
that he did not actively plan his own death but would not mind if 
he died.  It was noted that the Veteran continued to work despite 
his depression.  The appellant stated that he did not get along 
very well with other people at work.  He further being angry when 
thinking about the Vietnam and Iraq wars.  Symptoms of 
hypervigilance, poor sleep, nightmares and irritation with others 
were noted.  Socially, the Veteran stated that he had no friends 
and had close relationships only with his wife, daughter and dog.  
The Veteran stated that he would not be married if it were not 
for the tolerance and love of his wife.  The Veteran noted that 
he felt uncomfortable in crowds and stated that he had guns 
available to him at all items in the house.  

On mental status examination, it was noted that the Veteran was 
neatly dressed and groomed, alert, oriented and cooperative.  The 
Veteran's affect was spontaneous but his mood was mildly 
depressed.  The examiner summarized that the Veteran reported a 
history of severe depression, and his symptoms included "re-
experiencing" traumatic events, nightmares and intrusive 
thoughts as well as poor socialization skills.  It was opined 
noted that the Veteran managed poorly at work primarily because 
he could not tolerate being around others for a length of time.  
Diagnoses of mild to moderate posttraumatic stress disorder, and 
severe major depression, partially secondary to posttraumatic 
stress disorder, and partially secondary to childhood issues and 
diabetes was provided.  The depression was judged to be in early 
partial remission.  The examiner assigned a global assessment of 
functioning score of 55 based on the appellant's posttraumatic 
stress disorder and depression.  The Veteran was judged to be 
able to survive at work because his duties were not people 
oriented but rather involved machinery and individual work.

A January 2008 VA mental health treatment record noted that the 
Veteran reported that he was managing well with Wellbutrin.  The 
Veteran was found to be cooperative, appropriately dressed and 
groomed with normal speech and an appropriate affect.  

A February 2008 VA treatment note recorded the Veteran's 
complaints as an inability to concentrate.  The appellant and his 
social worker discussed the need for the Veteran to retire from 
work to reduce his stress level.

In April 2008, the Veteran wrote that he now realized that the 
problems he had experienced at work were due to his PTSD 
symptoms.  He reported having problems with employees of his own 
company and problems working with others at his previous place of 
employment before that which ultimately led to his discharge.

During a July 2008 VA examination, the Veteran stated that he 
continued to experience trouble sleeping and had retired from his 
employment.  He described having little social contact outside of 
contact with his wife and daughter stating that he spent most of 
his time in his house or on his property.  Mental status 
examination revealed the Veteran to have good grooming and 
hygiene.  He was cooperative and he used normal speech.  The 
Veteran stated that his mood was neutral and his affect was 
described as euthymic.  His thought processes were within normal 
limits and content was within normal limits.  His short-term 
memory and judgment were below average.  

Regarding suicidal ideation, the Veteran suggested that he had 
gotten closer to taking action to end his life, noting that he 
had thoughts about veering in front of an oncoming semi-trailer 
truck a few months prior to examination.  The Veteran denied 
homicidal ideation or intent, and there was no indication that 
the appellant experienced hallucinations.  The Veteran did 
describe continuously re-experiencing events, trouble sleeping 
and continued avoidance of issues regarding Vietnam.  The 
examiner opined that the Veteran's symptoms appeared to be at a 
moderate level and created some impact on his daily functioning.  
A global assessment of functioning score of 54 was provided.  

In his November 2008 substantive appeal the Veteran argued that 
he believed that he should be given a 100 percent disability 
rating or at least a 70 percent rating.  The Veteran stated that 
he had tried to kill himself.  

In December 2009, the Veteran's social worker, J.W.W. stated that 
he had begun treating the appellant in May 2004.  Since that time 
the Veteran's symptoms had progressively increased.  J.W.W. 
strongly recommended that the Veteran's case be reconsidered as 
the appellant was unable to resolve his behaviors at work or at 
home due to his mental health symptoms.

At a February 2010 VA examination the examiner noted that the 
claims file had previously been reviewed.  Veteran stated that he 
lived with his wife, but isolated himself from her.  He expressed 
concern that he could not have a more consistently intimate 
relationship with her.  It was noted that the Veteran's daughter 
recently had a child, but the appellant's marital and family life 
appeared to be significantly compromised by PTSD and depressive 
symptoms.  It was noted that the Veteran had not worked since his 
past examination.  While he reportedly had interviewed for jobs 
he did not believe it likely that he would be hired.  The Veteran 
explained business whose failure he attributed to his anger on 
the job.  

The Veteran stated that he spent days on his property, reading 
and following the news on the internet.  The Veteran admitted 
that activities of daily living were not a priority and his wife 
had remarked that he had not "dirtied a bath towel" in a matter 
of weeks.

On mental status examination, the Veteran was found to be 
appropriately dressed, alert and oriented.  He was judged to be 
quite articulate.  There was no evidence of a thought disorder.  
The Veteran reported attempting suicide after being denied the 
assistance he desired.  He stated that he had a gun in the shower 
but the gun misfired.  The Veteran denied current suicidal 
ideation, but stated that he carried the bullet as a reminder of 
this incident.  The Veteran denied major problems with memory or 
concentration.  His social judgment appeared to be intact but he 
appeared to be very reclusive.  The examiner stated that the 
Veteran spent most of his waking hours in "experiential 
avoidance" because otherwise problematic emotions would break 
through.  The examiner opined that the Veteran clearly was 
anhedonic, detached and estranged from others having no friends 
and a detached relationship with his family.  A restricted range 
of affect was noted, as was increased arousal in the form of a 
sleep disturbance and irritability.  The examiner opined that 
overall there appeared to be a moderate to perhaps severe degree 
on the impact on social and occupational functioning.  It was 
opined that the Veteran's condition appeared to have worsened 
significantly from the time of his last VA examination.  Still, 
the examiner diagnosed moderate posttraumatic stress disorder.  A 
global assessment of functioning score of 50 was provided. 

After a review of the evidence of record, the Board finds that 
the Veteran was appropriately rated at a 50 percent evaluation 
for his posttraumatic stress disorder prior to December 19, 2006.  
Prior to that date there is no evidence that posttraumatic stress 
disorder was manifested by suicidal ideation or obsessional 
rituals which interfered with routine activities.  His speech was 
never illogical, obscure, or irrelevant.  He did not suffer from 
near-continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.  There 
was some evidence of unprovoked irritability and problems with 
interpersonal relationships, but there was no evidence of spatial 
disorientation, a neglect of personal appearance, or a neglect of 
personal hygiene.  Hence, on balance, the preponderance of the 
evidence is against a rating in excess of 50 percent prior to 
December 19, 2006. 

The Veteran indicated that his PTSD symptoms had increased in 
November 2006, however, his December 19, 2006 social work 
treatment note is the first clinical evidence within the 
appellate term wherein there is clinical evidence of increased 
psychiatric pathology to include suicidal ideation.  See 38 
C.F.R. § 3.400 (2009) (an increase cannot be assigned prior to 
being clinically established.)  Statements such as his spouse's 
April 2007 assertions that the appellant had, at times, become 
violent due to work frustrations, and later treatment notes 
reveal that the appellant had trouble dealing with both his co-
workers.  They also reveal that these difficulties contributed to 
his decision to retire.  Further supporting a 70 percent 
disability evaluation are symptoms such as below average 
judgment, an impaired impulse control, an inability to establish 
and maintain effective relationships.  Finally, they show 
evidence of increasing social isolation during the period on 
appeal, a neglect of personal hygiene at home, and suicidal 
ideation.  Accordingly, from December 19, 2006, the evidence 
supports a 70 percent rating.  

The evidence, however, preponderates against finding that the 
Veteran's posttraumatic stress disorder warrants a 100 percent 
rating.  The Veteran has never been shown to be totally 
occupationally and socially impaired due to a gross impairment in 
thought processes, persistent delusions or hallucinations, 
grossly inappropriate behavior, or any evidence of being a 
persistent danger of hurting himself or others.  While he has 
retired and has a strained family relationship, he has maintained 
a relationship with his family.  While suicidal ideation has been 
evidenced, homicidal ideation has been consistently denied.  
Indeed, at the latest examination there was no evidence of 
suicidal ideation.  At his VA examinations, the Veteran 
consistently was appropriately groomed, cooperative, alert, and 
fully oriented to person, place, and time.  The Veteran was 
consistently found to be able to perform activities of daily 
living.  In light of these factors a 100 percent schedular rating 
is not in order.

Finally, the Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case for 
review for consideration of an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1).  As discussed above, the rating criteria 
for his posttraumatic stress disorder reasonably describe the 
Veteran's disability level and symptomatology.  Thus, as the 
appellant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Thun.




ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic 
disorder prior to December 19, 2006, is denied.

Entitlement to a 70 percent evaluation, but no higher, for 
posttraumatic stress disorder from December 19, 2006, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


